Exhibit 10.3

PROPOSAL 6 APPROVAL OF THE ENGILITY HOLDINGS, INC. AMENDED AND RESTATED 2012
LONG TERM PERFORMANCE PLAN

Prior to the Spin-Off, on July 6, 2012, our Board adopted the Engility Holdings,
Inc. 2012 Long Term Performance Plan (the “LTPP”) and, on July 16, 2012, L-3
Corporation, as our sole stockholder, approved the LTPP. In April 2013, our
Board approved an amendment and restatement of the LTPP (the “Amended and
Restated LTPP”), which approval is subject to stockholders approving this
Proposal 6. The primary purpose of the amendments to the LTPP is to (i) amend
the plan to include all future equity issuances to non-employee directors under
the LTPP instead of through the Engility Holdings, Inc. 2012 Directors Stock
Incentive Plan (the “DSIP”), a separate equity plan currently used solely for
non-employee directors, (ii) increase the number of shares of Common Stock
authorized for issuance under the LTPP by 1,471,094 shares, (iii) include limits
on the amount of annual equity grants to non-employee directors, (iv) modify the
way that shares issued under “full value” awards granted under the LTPP are
counted for purposes of calculating the number of authorized shares under the
plan that have been issued and (v) to expand the scope of the performance
measures that may be utilized for awards granted under the plan. In addition,
the approval of the Amended and Restated LTPP is intended to allow the
Compensation Committee to make awards that may satisfy the requirements of
Section 162(m) of the Code with respect to certain performance-based awards that
may be granted under the LTPP.

If the Amended and Restated LTPP is approved by stockholders at the Annual
Meeting, it will become immediately effective as of the date of the Annual
Meeting and the Company will cease issuing new awards under the DSIP. If
stockholders do not approve the Amended and Restated LTPP, the LTPP and DSIP
will each continue in effect in their existing forms, except that we will be
limited in our ability to claim a tax deduction for certain compensation
expenses associated with performance-based awards. While there can be no
assurance that we will be able to claim a tax deduction in respect of awards
under the Amended and Restated LTPP, the Board believes it is in our best
interest to be in a position to do so and therefore, recommends that the
stockholders vote to approve the Amended and Restated LTPP.

As of March 26, 2013, a total of 2,800,000 and 200,000 shares were authorized
for issuance under the LTPP and the DSIP, respectively, of which 1,098,906 and
174,548 shares remained available for issuance under future awards. If
stockholders approve the Amended and Restated LTPP, no new awards would be
issuable under the DSIP, and the total number of shares authorized for grant
under the Amended and Restated LTPP would be 2,570,000, minus awards granted
after March 26, 2013 under either the LTPP or the DSIP. We expect that if the
Amended and Restated LTPP is approved by our stockholders, the additional shares
would be sufficient to allow us to make equity awards in the amounts we believe
are necessary to attract, motivate, retain and reward talented and experienced
individuals for the next three to four years.

The LTPP is currently silent with respect to the effect that shares issued under
“full value” awards (i.e., all awards other than stock options or stock
appreciation rights (“SARs”)) will have on the aggregate shares reserved for
issuance under the LTPP. If stockholders approve the Amended and Restated LTPP,
shares issued under full value awards, or awards under the DSIP, granted after
March 26, 2013 would count as 1.68 shares against the remaining share reserve.
Shares issued under awards of stock options or SARs after March 26, 2013 will
continue to count as 1.00 share against the remaining share reserve.
Accordingly, if stockholders approve the Amended and Restated LTPP, of the
2,570,000 shares that would be available for grant under future awards, a
maximum of 1,529,761 shares would be available for grant under full value
awards.

As of March 26, 2013, our non-employee directors hold an aggregate of 25,452
restricted stock units. The Company will not grant any other equity awards under
the DSIP prior to the Annual Meeting, and, as stated above, will cease issuing
new awards under the DSIP in the event the Amended and Restated LTPP is approved
by stockholders at the Annual Meeting.

As of March 26, 2013, a total of 1,301,601 shares were or may be issuable in
respect of outstanding awards under the LTPP and the DSIP. Of these shares, a
total of 172,562 shares were or may be issuable in respect of stock options with
a weighted average exercise price of $17.72 and a weighted average remaining
contractual term of 5.1 years. The remaining 1,129,039 shares were or may be
issuable in respect of restricted stock units and performance shares based on
the assumption that the maximum levels of performance applicable to the
performance shares will be achieved.



--------------------------------------------------------------------------------

DESCRIPTION OF THE AMENDED AND RESTATED LTPP

The following is a description of the purpose and the material provisions of the
Amended and Restated LTPP. The following description of the Amended and Restated
LTPP is not complete and is qualified in its entirety by reference to the full
text of the Amended and Restated LTPP, which is attached as Appendix B to this
proxy statement.

PURPOSE

The purpose of the Amended and Restated LTPP is to benefit our stockholders by
encouraging high levels of performance by individuals who contribute to our
success, and that of our subsidiaries, and to enable us and our subsidiaries to
attract, motivate, retain and reward talented and experienced individuals. This
purpose is to be accomplished by providing eligible individuals with an
opportunity to obtain or increase a proprietary interest in us and/or by
providing eligible individuals with additional incentives to join or remain with
us and our subsidiaries.

PLAN HIGHLIGHTS

The Amended and Restated LTPP authorizes the grant of equity-based and
cash-based compensation to our employees, directors and other service providers
in the form of stock options, SARs, restricted shares, restricted share units
and other share-based awards. Some of the key features of the Amended and
Restated LTPP and our related compensation policies are highlighted below.

 

  •  

The Amended and Restated LTPP is designed to allow awards made under the plan to
qualify as “performance-based compensation” under Section 162(m) of the Code.

 

  •  

Restricted shares granted to employees generally are subject to a minimum
three-year vesting requirement (or one-year in the case of awards subject to
performance-based vesting conditions).

 

  •  

Dividends or dividend equivalents paid with respect to awards that vest based on
the achievement of performance goals shall be accumulated until such award is
earned, and the dividends or dividend equivalents shall not be paid if the
performance goals are not satisfied.

 

  •  

The Amended and Restated LTPP prohibits the use of “discounted” stock options or
SARs.

 

  •  

The Amended and Restated LTPP generally prohibits the re-pricing of stock
options and SARs without stockholder approval, except in connection with certain
enumerated corporate events.

 

  •  

The Amended and Restated LTPP limits the amount of awards that may be granted to
our non-employee directors annually.

 

  •  

Performance-based awards granted under the Amended and Restated LTPP may also be
subject to forfeiture or repayment pursuant to the terms of our Executive
Compensation Recovery Policy described on page 36 of this proxy statement.

ELIGIBILITY; PLAN BENEFITS

Awards under the Amended and Restated LTPP may be granted to any employee,
including any officer, or director of the Company or any of its subsidiaries or
to any other individual who provides services to or on behalf of the Company or
any of its subsidiaries, subject to the discretion of the Compensation Committee
to determine the particular employees and other individuals who, from time to
time, will be selected to receive awards. Except as described above, the amount
of each participant’s future awards under the Amended and Restated LTPP will be
determined based on the discretion of the Compensation Committee and therefore
is not determinable at this time. For a discussion of plan benefits, see “New
Plan Benefits” below.



--------------------------------------------------------------------------------

TYPES OF AWARDS

Awards under the Amended and Restated LTPP may be in the form of non-qualified
stock options, incentive stock options, SARs, restricted stock and other
share-based awards, such as performance-based awards. Awards may be granted
singly or in combination with other awards, consistent with the terms of the
Amended and Restated LTPP. Each award will be evidenced by an award agreement
entered into between the Company and the recipient setting forth the specific
terms and conditions applicable to that award. Unless otherwise designated by
the Compensation Committee, awards under the Amended and Restated LTPP generally
will be nontransferable by a holder (other than by will or the laws of descent
and distribution) and rights thereunder generally will be exercisable during the
holder’s lifetime only by the holder. Transfers for value are prohibited. An
award exercisable after the death of a participant may be exercised by the
legatees, personal representatives or distributees of the participant. The
maximum term of unvested or unexercised awards under the Amended and Restated
LTPP is ten years from the initial grant date. However, the Compensation
Committee may provide, at or after the grant, that the time period over which a
stock option awarded pursuant to the Amended and Restated LTPP (other than an
incentive stock option or a SAR) may be exercise will be automatically extended
if, on the scheduled expiration of such award, the participant’s exercise of
such award would violate applicable securities laws.

Stock options authorized under the Amended and Restated LTPP are rights to
purchase a specified number of shares of the Common Stock at an exercise price
of not less than the fair market value of the Common Stock on the grant date
during the period set forth in the individual participant’s award agreement.
Ordinary dividends and dividend equivalents may not be paid on unissued shares
underlying option awards. Stock options that are granted as incentive stock
options will be granted with such additional terms as are necessary to satisfy
the applicable requirements of Section 422 of the Code. The fair market value of
the Common Stock for which incentive stock options are exercisable for the first
time by an optionee during any calendar year cannot exceed $100,000 (measured as
of the grant date) under current tax laws. Other awards are not limited in this
manner.

SARs may be granted either on a freestanding basis or in ‘‘tandem’’ with a stock
option, such that the exercise of either the option or the SAR cancels the
recipient’s rights under the tandem award with respect to the number of shares
so exercised. SARs entitle the recipient to receive, upon exercise of the SAR,
an amount (payable in cash and/or Common Stock or other property) equal to the
amount of the excess, if any, of the fair market value of a share of the Common
Stock on the date the SAR is exercised (or some lesser ceiling amount) over the
base price of the SAR, which cannot be less than the fair market value of a
share of the Common Stock on the date the SAR was awarded. Ordinary dividends
and dividend equivalents may not be paid on unissued shares underlying SARs.

Restricted stock is Common Stock issued to the recipient, typically for minimal
lawful consideration and subject to certain risks of forfeiture and restrictions
and limitations on transfer, the vesting of which may depend on individual or
corporate performance, continued service or other criteria.

Other incentive awards might include minimum ownership stock, phantom stock or
units, performance stock or units, bonus stock or units, dividend equivalent
units, similar securities or rights and other awards payable in or with a value
derived from or a price related to the fair market value of the Common Stock,
payable in Common Stock and/or cash, all on such terms as the Compensation
Committee may approve. Such awards may be granted, become vested or become
payable based upon the continued employment of a participant, or upon the
attainment of specified corporate or individual performance goals (as in the
case of performance stock or units). Dividends or dividend equivalents paid with
respect to awards that vest based on the achievement of performance goals shall
be accumulated until such award is earned, and the dividends or dividend
equivalents shall not be paid if the performance goals are not satisfied.

Under Section 162(m) of the Code, the Company may not deduct certain
compensation over $1,000,000 in any year to the Chief Executive Officer or any
of the three other most highly compensated executive officers of the Company,
other than the Chief Financial Officer, unless, among other things, this
compensation is “qualified performance-based compensation” under Section 162(m)
of the Code, and the material terms of the plan for such compensation are
approved by stockholders. With reference to awards intended to be qualified
performance-based compensation under Section 162(m) of the Code, the material
terms of the Amended and Restated LTPP include the performance goal or goals and
the maximum annual amount payable thereunder to any individual participant. The
eligible class of persons for performance-based awards under the Amended and
Restated LTPP is all employees of the Company



--------------------------------------------------------------------------------

and its subsidiaries. Awards that are intended to be qualified performance-based
compensation under the Amended and Restated LTPP (other than stock options and
SARs) may be granted only in accordance with the performance-based requirements
of Section 162(m) of the Code, as set forth below.

The performance goals for performance-based awards under the Amended and
Restated LTPP are any one or a combination of (i) consolidated income before or
after taxes (including income before interest, taxes, depreciation and
amortization); (ii) EBT, EBIT or EBITDA; (iii) operating income or operating
margin; (iv) net income; (v) net income or earnings per share; (vi) book value
per share; (vii) return on equity; (viii) expense management (including without
limitation, total general and administrative expense percentages); (ix) return
on investment or on invested capital; (x) improvements in capital structure;
(xi) profitability of an identifiable business unit or product;
(xii) maintenance or improvement of profit margins; (xiii) stock price;
(xiv) market share; (xv) revenue or sales (including, without limitation, net
loans charged off, average finance receivables and DSO); (xvi) costs (including,
without limitation, total general and administrative expense percentage);
(xvii) cash flow or net funds provided; (xviii) working capital; (xix) total
debt (including, without limitation, total debt as a multiple of EBIT or
EBITDA), (xx) orders and (xxi) total stockholder return. The foregoing criteria
may relate to us, one or more of our subsidiaries or one or more of our
divisions or units, or any combination of the foregoing, may be applied on an
absolute basis and/or be relative to one or more of our peer group companies or
indices, or any combination thereof, and may be determined in accordance with
GAAP or a non-GAAP or adjusted GAAP basis, all as the Compensation Committee
will determine in its sole discretion. Specific performance periods (which may
overlap with performance periods under outstanding performance-based awards),
weightings of more than one performance goal and target levels of performance
upon which actual payments will be based, as well as the award levels payable
upon achievement of specified levels of performance, will be determined by the
Compensation Committee no later than the last day of the first quarter of a
given performance period (or such other date as may be required or permitted
under Section 162(m) of the Code) and in any event at a time when achievement of
such targets is substantially uncertain. These variables may change from award
to award. The Compensation Committee may establish different performance
objectives for each performance period, and may provide for multiple,
overlapping performance periods. The Compensation Committee may provide, at the
time when performance objectives are established with respect to a performance
period (or at such later date as may be permitted under Section 162(m) of the
Code), for the adjustment of such performance objectives as it deems equitable,
based on objective criteria, in recognition of unusual or non-recurring events
affecting the Company, changes in applicable tax laws or accounting principles,
or such other factors as the Compensation Committee may determine to be
appropriate, including, without limitation, the gain or loss on disposal of a
business segment. To the extent set forth by the Compensation Committee in an
individual participant’s award agreement or otherwise, in the event of (i) a
change in corporate capitalization, a corporate transaction or a complete or
partial corporate liquidation, (ii) any extraordinary gain or loss or other
event that is treated for accounting purposes as an extraordinary item under
generally accepted accounting principles, (iii) any material change in
accounting policies or practices affecting the Company and/or the performance
goals or targets, or (iv) any other unusual or nonrecurring event, the
Compensation Committee shall make adjustments to the performance goals and/or
targets, applied as of the date of the event, and based solely on objective
criteria, so as to neutralize, in the Compensation Committee’s judgment, the
effect of the event on the applicable performance based award.

The Compensation Committee must certify the achievement of the applicable
performance goals and the actual amount payable to each participant under the
performance-based awards prior to payment. The Compensation Committee may retain
discretion to reduce, but not increase, the amount payable under a
performance-based award to any participant, notwithstanding the achievement of
targeted performance goals. Awards may be accelerated or otherwise adjusted in
the event of the employee’s qualifying retirement, death or disability or in the
event of a Change in Control of the Company, as described below.

The Compensation Committee also has the authority to grant awards under the
Amended and Restated LTPP in substitution for or as the result of the assumption
of stock incentive awards held by employees of other entities who become
employees of the Company or a subsidiary as a result of a merger or acquisition
of the entity. Such substitute awards will not be counted against the aggregate
shares reserved for issuance under the Amended and Restated LTPP, nor shall such
awards added back to the pool of shares reserved for issuance under the Amended
and Restated LTPP. Additionally, in the event that a company acquired by the
Company or any of its subsidiaries has shares available for issuance under a
pre-existing plan approved by that company’s stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-



--------------------------------------------------------------------------------

existing plans (as adjusted, to the extent appropriate, using the exchange ratio
or other adjustment or valuation ratio or formula used in such acquisition or
combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
awards under the Amended and Restated LTPP and shall not reduce the shares
authorized for grant under the Amended and Restated LTPP; provided that awards
using such available share shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company prior to such acquisition or combination.

Awards may be granted in connection with the surrender or cancellation of
previously granted awards, or may be amended, under such terms and conditions,
including numbers of shares and exercise price, exercisability or termination,
that are the same as or different from the existing awards, all as the
Compensation Committee may approve, except that no such grant or amendment may
effect a repricing of the original award.

ADMINISTRATION; CHANGE IN CONTROL

The Amended and Restated LTPP provides that it shall be generally administered
by the Compensation Committee (or subcommittee thereof) or another committee of
our Board, constituted so as to permit awards under the Amended and Restated
LTPP to comply with the ‘‘non-employee director’’ provisions of Rule 16b-3 under
the Exchange Act and the ‘‘outside director’’ requirements of Section 162(m) of
the Code. The Compensation Committee has the authority within the terms and
limitations of the Amended and Restated LTPP to designate recipients of awards,
determine or modify (so long as it does not effect a repricing of the original
award, except in connection with adjustments for certain extraordinary
transactions, as described below, or with the prior approval of the Company’s
stockholders) the form, amount, terms, conditions, restrictions, and limitations
of awards, including vesting provisions (subject to applicable limitations
described below with respect to restricted stock), terms of exercise of an
award, expiration dates and the treatment of an award in the event of the
retirement, disability, death or other termination of a participant’s employment
with the Company, and to construe and interpret the Amended and Restated LTPP.
Such authority includes (subject to the limitations of the Amended and Restated
LTPP) the discretion to accelerate vesting, extend the term or waive termination
provisions or other restrictive conditions of outstanding awards.

The Compensation Committee is authorized to include specific provisions in award
agreements relating to the treatment of awards in the event of a ‘‘Change in
Control’’ of the Company and is authorized to take certain other actions in such
an event. Change in Control under the Amended and Restated LTPP is defined
generally to include: (i) a change in ownership involving a majority of the
outstanding voting securities of the Company, (ii) a sale of all or
substantially all of the assets of the Company or any successor thereto,
(iii) the consummation of a merger, combination, consolidation,
recapitalization, or other reorganization of the Company with one or more other
entities that are not subsidiaries, if as a result of such transaction, less
than 50 percent of the outstanding voting securities of the surviving or
resulting corporation are beneficially owned by the stockholders of the Company
immediately prior to such event; (iv) certain changes, during any period of 24
months or less, of 50 percent or more of the members of our Board, or (v) in the
Compensation Committee’s sole discretion on a case-by-case basis with respect to
outstanding awards to affected employees, the sale of a subsidiary, division or
business unit.

The Compensation Committee may delegate to the officers or employees of the
Company the authority to make grants under the Amended and Restated LTPP and to
otherwise execute and deliver such instruments and documents and to take actions
necessary, advisable or convenient for the effective administration of the
Amended and Restated LTPP. It is intended generally that the awards under the
Amended and Restated LTPP and the Amended and Restated LTPP itself comply with
and be interpreted in a manner that, in the case of participants who are subject
to Section 16 of the Exchange Act and for whom (or whose awards) the benefits of
Rule 16b-3 are intended, satisfies the applicable requirements of Rule 16b-3 so
that such persons will be entitled to the benefits of Rule 16b-3 or other
exemptive rules under that Section. Similarly and as described further below, it
is intended generally that the awards under the Amended and Restated LTPP will
not be granted, deferred, accelerated, extended, modified or paid in a manner
that would result in the participant incurring any tax liability under
Section 409A of the Code. The Amended and Restated LTPP provides that neither
the Company nor any member of our Board or of the Compensation Committee shall
have any liability to any person for any action taken or not taken in good faith
under the Amended and Restated LTPP.



--------------------------------------------------------------------------------

AMENDMENT AND TERMINATION

Our Board has the authority to amend, suspend or discontinue the Amended and
Restated LTPP at any time, subject to any stockholder approval that may be
required under applicable law and provided that no such action will affect any
outstanding award in any manner adverse to the participant without the consent
of the participant. Notwithstanding the foregoing, any amendment that would
(i) materially increase the aggregate number of shares of Common Stock or other
equity interests that may be issued under the Amended and Restated LTPP,
(ii) materially modify the requirements as to eligibility for participation in
the Amended and Restated LTPP, (iii) effect a repricing, or (iv) otherwise
require stockholder approval under the listing standards of the NYSE or other
law or regulation, shall be subject to stockholder approval. In addition,
stockholder approval may be required to satisfy tax rules applicable to
performance-based compensation under Section 162(m) of the Code or to subsequent
grants of incentive stock options, or to satisfy other applicable legal
requirements. Because the Compensation Committee retains the discretion to set
and change the specific targets for each performance period under a
performance-based award intended to be exempt from Section 162(m) of the Code,
stockholder ratification of the performance goals will be required, in any
event, at five-year intervals in the future to exempt awards granted under the
Amended and Restated LTPP from the limitations on deductibility thereunder.

AUTHORIZED SHARES; OTHER PROVISIONS; NON-EXCLUSIVITY

If the Amended and Restated LTPP is approved by the Company’s stockholders, the
maximum number of shares of the Common Stock that may be granted in respect of
awards under the Amended and Restated LTPP may not exceed 2,570,000 shares,
minus any shares of stock subject to awards granted after March 26, 2013 under
the Amended and Restated LTPP or the DSIP. For purposes of this share limit,
each share of Common Stock that may be granted pursuant to “full value” awards
(i.e., all awards other than stock options or SARs, which will be counted as
1.00 share), or awards under the DSIP, will be counted as 1.68 shares. In
addition, (i) the maximum number of shares of Common Stock that may be issued
pursuant to incentive stock option awards (i.e., stock options granted in
accordance with Section 422 of the Code) is 2,570,000, (ii) the maximum number
of shares of Common Stock that may be issuable (or payable in cash by reference
to such shares) under stock options or SARs granted during a calendar year to
any employee shall be 700,000 and (iii) the maximum number of shares of Common
Stock or share units that may be issued (or payable in cash by reference to such
shares) under other performance-based awards during a calendar year to any
employee shall be 700,000. For non-employee directors, the maximum number of
shares of Common Stock that may be issuable (or payable in cash by reference to
such shares) subject to awards granted during a calendar year, excluding any
cash fees deferred in the form of restricted stock or other share-based awards,
shall not exceed $400,000 in total value (which shall be calculated for awards
granted under the Amended and Restated LTPP based on the grant date fair value
of such awards for financial reporting purposes).

The number and kind of shares available for grant and the shares subject to
outstanding awards (as well as individual share limits on awards and exercise
prices of awards) shall be adjusted to reflect the effect of a stock dividend,
stock split, recapitalization, merger, consolidation, reorganization,
combination or exchange of shares, extraordinary dividend or other distribution
or other similar transaction. After March 26, 2013, any unexercised or
undistributed portion of any expired, cancelled, terminated or forfeited award,
or award under the DSIP, will again be available for award under the Amended and
Restated LTPP, whether or not the participant has received benefits of ownership
(such as dividends or dividend equivalents or voting rights) during the period
in which the participant’s ownership was restricted or otherwise not vested.
However, after March 26, 2013 the following shares of Common Stock shall not
become available for regrant under the Amended and Restated LTPP: (i) shares
tendered by participants or withheld by the Company as full or partial payment
to the Company upon exercise of stock options or other awards granted under the
Amended and Restated LTPP, or options or other awards under the DSIP;
(ii) shares reserved for issuance upon the grant of SARs, to the extent the
number of reserved shares exceeds the number of shares actually issued upon
exercise of the SARs under the Amended and Restated LTPP, or SARs under the
DSIP; (iii) shares withheld by, or otherwise remitted to, the Company to satisfy
a participant’s tax withholding obligations upon the exercise of stock options
or SARs under the Amended and Restated LTPP, or SARs under the DSIP; and
(iv) shares reacquired by the Company on the open market or otherwise using cash
proceeds from the exercise of options under the Amended and Restated LTPP or
options granted under the DSIP. Any shares that again become available for grant
pursuant to the foregoing sentence after March 26, 2013 will be added back as:
(i) 1.00 share for every share of Common Stock subject to options or SARs; and
(ii) 1.68 shares for every share of Common Stock subject to “full value” awards
granted under the Amended and Restated LTPP or under the DSIP. With respect to
the individual share limits on performance-based awards, awards that are
cancelled will be counted against the applicable limits to the extent required
by Section 162(m) of the Code.



--------------------------------------------------------------------------------

UPON APPROVAL OF THE AMENDED AND RESTATED LTPP BY THE COMPANY’S STOCKHOLDERS,
THE COMPANY INTENDS TO REGISTER UNDER THE SECURITIES ACT THE ADDITIONAL
1,471,094 SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE AMENDED AND
RESTATED LTPP.

Full payment for shares purchased on exercise of any option or received under
any other award, along with payment of any required tax withholding, must be
made in cash prior to the delivery of the underlying shares or, if permitted by
the Compensation Committee, in shares of Common Stock delivered by the
participant or withheld from an award, or any combination thereof, or pursuant
to such “cashless exercise” procedures as may be permitted by the Compensation
Committee.

Except as specifically provided under an individual participant’s award
agreement approved by the Compensation Committee, the minimum vesting period for
awards of restricted stock is three years from the grant date (or one year in
the case of restricted stock awards that are performance-based awards) and may
not be accelerated to an earlier date except in the event of the participant’s
death, permanent disability or in the event of a Change in Control; provided,
however, that the foregoing shall not apply to awards to non-employee directors
(in their capacity as such). The Amended and Restated LTPP does not impose any
minimum vesting periods on other types of awards, and the Compensation Committee
may establish the vesting requirements (if any) for such awards in its sole
discretion.

The Amended and Restated LTPP will be governed by Delaware law.

The Amended and Restated LTPP is not exclusive and does not limit the authority
of the Company, our Board or the Compensation Committee to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

FEDERAL INCOME TAX CONSEQUENCES

The following is a general description of federal income tax consequences to
participants and the Company relating to non-qualified and incentive stock
options and certain other awards that may be granted under the Amended and
Restated LTPP. This discussion does not purport to cover all tax consequences
relating to stock options and other awards.

An optionee will not recognize income upon the grant of a non-qualified stock
option to purchase shares of Common Stock. Upon exercise of the option, the
optionee will recognize ordinary compensation income equal to the excess of the
fair market value of the Common Stock on the date the option is exercised over
the option price for such Common Stock. The tax basis of the Common Stock
acquired by exercising an option in the hands of the optionee will equal the
option price for the Common Stock plus the amount of ordinary compensation
income the optionee recognizes upon exercise of the option, and the holding
period for the Common Stock will commence on the day the option is exercised. An
optionee who sells Common Stock acquired by exercising an option will recognize
capital gain or loss measured by the difference between the tax basis of the
Common Stock and the amount realized on the sale. Such gain or loss will be
long-term if the Common Stock is held for more than 12 months after exercise,
and short-term if held for 12 months or less after exercise. The Company or a
subsidiary will be entitled to a deduction equal to the amount of ordinary
compensation income recognized by the optionee. The deduction will be allowed at
the same time the optionee recognizes the income.

An optionee will not recognize income upon the grant of an incentive stock
option to purchase shares of Common Stock, and will not recognize income upon
exercise of the option, provided such optionee was an employee of the Company or
a subsidiary at all times from the grant date until three months prior to
exercise (or one year prior to exercise in the event of disability). Generally,
the amount by which the fair market value of the Common Stock on the date of
exercise exceeds the option price will be includable in alternative minimum
taxable income for purposes of determining alternative minimum tax and such
amount will be added to the tax basis of such Common Stock for



--------------------------------------------------------------------------------

purposes of determining alternative minimum taxable income in the year the
Common Stock is sold. Where an optionee who has exercised an incentive stock
option sells the shares acquired upon exercise more than two years after the
grant date and more than one year after exercise, long-term capital gain or loss
will be recognized equal to the difference between the sales price and the
option price. An optionee who sells such shares within two years after the grant
date or within one year after exercise will recognize ordinary compensation
income in an amount equal to the lesser of (i) the difference between the fair
market value of the shares on the date of exercise and the amount paid for the
shares, or (ii) the excess of the amount realized on the sale over the adjusted
basis in the shares. Any remaining gain or loss will be treated as a capital
gain or loss. The Company or a subsidiary will be entitled to a deduction equal
to the amount of ordinary compensation income recognized by the optionee in this
case. The deduction will be allowable at the same time the optionee recognizes
the income.

The current federal income tax consequences of other awards authorized under the
Amended and Restated LTPP generally follow certain basic patterns: SARs are
taxed to the individuals and deductible by the Company in substantially the same
manner as non-qualified stock options; and nontransferable restricted stock
subject to a substantial risk of forfeiture results in income recognition equal
to the excess of the fair market value of the Common Stock over the purchase
price (if any) at the time the restrictions lapse (unless the recipient elects
to accelerate recognition as of the grant date); in each of the foregoing cases,
the Company will generally have (at the time the participant recognizes income)
a corresponding deduction.

If, as a result of a Change in Control event, a participant’s stock options or
SARs or other rights become immediately exercisable, or restrictions immediately
lapse on an award, or cash, shares or other benefits covered by another type of
award are immediately vested or issued, the additional economic value, if any,
attributable to the acceleration or issuance may be deemed a “parachute payment”
under Section 280G of the Code. In such case, the participant may be subject to
a 20% non-deductible excise tax as to all or a portion of such economic value,
in addition to any income tax payable. The Company will not be entitled to a
deduction for that portion of any parachute payment that is subject to the
excise tax.

Notwithstanding any of the foregoing discussions with respect to the
deductibility of compensation under the Amended and Restated LTPP,
Section 162(m) of the Code would render non-deductible to the Company certain
compensation in excess of $1,000,000 in any year to our NEOs (other than our
Chief Financial Officer), unless such excess compensation is “performance-based”
(as defined in Section 162(m) of the Code) or is otherwise exempt from
Section 162(m) of the Code. The applicable conditions of an exemption for a
performance-based compensation plan include, among others, a requirement that
the stockholders approve the material terms of the plan. Stock options, SARs and
certain (but not all) other types of awards may be granted to qualify for the
exemption for performance-based compensation under Section 162(m) of the Code.

Section 409A of the Internal Revenue Code generally establishes rules that must
be followed with respect to covered deferred compensation arrangements in order
to avoid the imposition of an additional 20% tax (plus interest) on the service
provider who is entitled to receive the deferred compensation. Certain awards
that may be granted under the Amended and Restated LTPP may constitute “deferred
compensation” within the meaning of and subject to Section 409A. The Amended and
Restated LTPP and award agreements entered into under the Amended and Restated
LTPP are intended to be interpreted and operated in accordance with
Section 409A, including any regulations or guidance issued by the Treasury
Department, and contains a number of provisions intended to avoid the imposition
of additional tax on the Amended and Restated LTPP participants under
Section 409A (though each participant is solely responsible and liable for the
satisfaction of all taxes and penalties in respect of any payments or benefits
delivered in connection with the Amended and Restated LTPP, including taxes and
penalties under Section 409A). Our Board may amend the Amended and Restated
LTPP, and the Compensation Committee may amend outstanding awards thereunder,
while preserving the intended benefits of awards granted under the Amended and
Restated LTPP to avoid the imposition of an additional tax under Section 409A.
In addition, it is intended under the Amended and Restated LTPP that no award be
granted, deferred, accelerated, extended, paid out or modified under the Amended
and Restated LTPP, and no award agreement be interpreted, in a manner that would
result in the imposition of an additional tax under Section 409A on a
participant. If it is reasonably determined that a payment with respect to an
award would result in tax liability to a participant under 409A, the Company
will not make the payment when otherwise required and instead will make the
payment on the first day that payment would not result in the tax liability.